Title: To Alexander Hamilton from Benjamin Lincoln, 9 December 1789
From: Lincoln, Benjamin
To: Hamilton, Alexander


Boston, December 9, 1789. “Some of the merchants are in opinion that some allowance, in weighing should be made in weighing sugars as they are daily lightning, we have not made any. Ought we to do it? We had a few days since a quantity of wine entered from some port in France it is now represented as being bad & not worth the duties. There are other wines represented as similar. What, if any thing, is to be done in those and such like cases. Agreeably to your directions I have sent on the volume of laws of this State.…”
